NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 06/21/2022, have been fully considered and are persuasive.  The rejection of claims 1-4, 7-17, 19-22, 24-28, and 30-59 has been withdrawn and a Notice of Allowance is issued herewith. 

Allowable Subject Matter
Claims 1-4, 7-17, 19-22, 24-28, and 30-59 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “transmitting an indication of a downlink-downlink interference of a neighbor cell; receiving, based on transmitted indication, a configuration for a beam measurement report to measure the downlink-downlink interference based on a same reception beam as used for communication between the UE and a serving cell”, and “transmitting an interference measurement report to the serving cell, wherein the interference measurement report indicates the estimated downlink-downlink interference” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  Claims 15, 20, 25, 50, and 55 recite similar limitations as those of claim 1, therefore, claims 15, 20, 25, 50, and 55 are allowed.  Claims 2-4, 7-14, 16-17, 19, 21-22, 24, 26-28, 30-49, 51-54, and 56-59 depend from an allowed base claim, therefore, claims 2-4, 7-14, 16-17, 19, 21-22, 24, 26-28, 30-49, 51-54, and 56-59 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474